DETAILED ACTION
This action is responsive to the Amendment filed on 04/19/2022. Claims 1, 4, 5, 7, 9, and 10 have been amended. Claim 11 has been added. Claims 1-11 are pending in the case. Claims 1 and 11 are independent claims.

Examiner’s Notes
These amendments do not comply with 37 CFR 1.121, which explicitly states that “All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.” In this case, see for example claim 9, where Applicant has used single (instead of double) brackets before and after the phrase (meaning, more than five consecutive characters) “true or false of the” in lines 5-6. See also how Applicant improperly used brackets in at least claims 4, 5, and 10. In the interests of compacting prosecution, the Office will interpret Applicant’s brackets as an attempt to delete language. However, Applicant is respectfully encouraged to comply with 37 CFR 1.121 in the future in order to avoid extending prosecution via a Notice of Non-Compliance.

Specification
The substitute specification filed 04/19/2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because a clean copy of the substitute specification has not been supplied (in addition to the marked-up copy).
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because the Specification still does not conform to idiomatic English and United States practice and/or is otherwise replete with syntactical errors.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features related to “an object volume reweighting mechanism,” “a nested function,” and “a user interface, configured to present the objection tracking route” (and their corresponding functionalities/“descriptions”) as recited throughout claims 1-11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a user identification unit” in line 2 of claims 1 and 11, “an object collector” in line 5 of claims 1 and 11, “an object volume reweighting mechanism” in line 6 of claims 1 and 11, “a user interface” in line 9 of claim 1 and line 15 of claim 11, “a discussion block” in lines 9-10 of claim 1 and line 8 of claim 11, “a bulletin” in line 13 of claim 1, and “a determining unit” in line 12 of claim 11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-11 are objected to because of the following informalities:
Claim 1:
Line 6 recites the limitation “the volumes,” which lacks proper antecedent basis.
Lines 7-8 recite the limitation “the user numbers,” which lacks proper antecedent basis.
Claim 4:
Lines 2-3 recite “according to that the identified users {…},or that at least {…},” which is either missing critical words or contains syntactical errors.
Claim 9:
As noted above in the Examiner’s Notes section, lines 5-6 improperly recite “and when the [true or false of the] logical descriptions” in single brackets and without crossing out the presumably-deleted language.
Claim 11:
Line 6 recites the limitation “the volumes,” which lacks proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, as well as under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. These unsupported limitations also introduce corresponding indefiniteness concerns due to their actual metes and bounds being unclear. See, for example:
Claim 1:
The original specification does not appear to sufficiently establish the metes and bounds of what “volumes of the majority group of users and the minority group of users” in line 6 actually means or entails, let alone to what “balancing” said volumes in line 6 actually means/covers. This in turn (in addition to the lack of antecedence issue for the “volumes” limitation indicated above) introduces indefiniteness concerns because it is unclear as to what was actually meant by “balancing the volumes of the majority group of users and the minority group of users” (particularly when the specification never defines what “the volumes” or “balancing” actually entail/cover).  
The original specification does not appear to sufficiently establish the metes and bounds of what “a nested function of the user numbers” in lines 7-8 actually means or entails. This in turn (in addition to the lack of antecedence issue for the “volumes” limitation indicated above) introduces indefiniteness concerns because it is unclear as to what was actually meant by “a nested function of the user numbers.”
Claim 11:
The original specification does not appear to sufficiently establish the metes and bounds of what “volumes of the majority group of users and the minority group of users” in line 6 actually means or entails, let alone to what “balancing” said volumes in line 6 actually means/covers. This in turn (in addition to the lack of antecedence issue for the “volumes” limitation indicated above) introduces indefiniteness concerns because it is unclear as to what was actually meant by “balancing the volumes of the majority group of users and the minority group of users” (particularly when the specification never defines what “the volumes” or “balancing” actually entail/cover).  
Lines 15-16 recite “a user interface, configured to present the objection tracking route and the object to be accepted or denied to the identified users.” The original specification does not appear to offer sufficient support for actually presenting an “objection tracking route” on a user interface. This in turn makes it unclear as to what is actually intended to be presented in the user interface (e.g. the Venn diagrams from the figures, a literal (albeit unsupported) “objection tracking route,” and/or something else). 
Claims 1-11 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention for the following reasons:
Claim limitations “a user identification unit” in line 2 of claims 1 and 11, “an object collector” in line 5 of claims 1 and 11, “an object volume reweighting mechanism” in line 6 of claims 1 and 11, “a user interface” in line 9 of claim 1 and line 15 of claim 11, “a discussion block” in lines 9-10 of claim 1 and line 8 of claim 11, “a bulletin” in line 13 of claim 1, and “a determining unit” in line 12 of claim 11 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In other words, the disclosure is devoid of any structure that performs the functions of each invoking limitation in question, the structure described in the specification does not perform the entire function of each invoking limitation, and/or no association between the structure and the respective functions can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)       Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 9 is also indefinite because its metes and bounds are unclear. For example, claim 9 first establishes the limitations “logical descriptions,” “a plurality of supports,” and “the objections” to be alternative limitations.1 However, the claims later further expand on the “logical descriptions” alternative as if it were a permanent requirement/staple of the claim (instead of just one of the three possible/interchangeable alternatives indicated above). Therefore, Applicant’s intentions for the actual metes and bounds of the claim (and the claim itself) are unclear/indefinite. See MPEP § 2173.05(m). 
Lines 9-10 of claim 11 recite “falsely agreeing the objections to the object,” which is indefinite. The original specification does appear to mention “falsely agreed” intended results with respect to some Venn diagrams, however the metes and bounds of what “falsely agreeing” actually means with respect to claim 11 is vague and unclear. For purposes of prior art analysis, the Office is forced to adopt a broadest reasonable interpretation to mean at least some kind of association/metadata between the objections and the object. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. § 103 as being unpatentable over McAllister et al. (International Application Pub. No. WO2015139119, hereinafter “McAllister”) in view of Dailey (US Patent Application Pub. No. 2014/0281862, hereinafter “Dailey”).

As to independent claim 1, McAllister shows a public object rechecking system [¶ 11], comprising:
a user identification unit, identifying and approving a plurality of identified users for entering the system [e.g. a unit (like unit 225) for identifying a plurality of users for entering the system (¶¶ 50, 124, 164-166, & 201)] {…}; 
an object collector, located on a server for collecting at least one object [e.g. an object collector located on a server for collecting at least one object/item/attribute/instance (¶¶ 11, 105, & 111)]; 
an object volume reweighting mechanism for balancing the volumes {…} by a nested function of the user numbers {…} [“[…] each vote is either an up vote or a down vote, each vote is associated with a weight, and the server is configured to compute the individual Attribute Trust Score by a difference of a sum of each up vote weighted by its associated weight and a sum of each down vote weighted by its associated weight.” (¶ 59)
“[…] Higher ranked user's upvotes and/or downvotes can be given more weight than lower ranked users. This enables confirmed 'high quality' users to have a greater influence on the Attribute Trust Score 540 and thus which attributes are displayed. Vote weighting can also have the added benefit of preventing 'low quality' users from purposefully skewing results.” (¶ 141)
“Employing both the vote decay and Attribute Trust Score threshold allows us to employ these dynamic expiries by making a simple modification to the Attribute Trust Score equation defined in Equation 1. The Attribute Trust Score may then be calculated {…} where Upvote ValueMax represents the maximum value of a particular upvote (typically 1 ), DownvoteValueMax represents the maximum value of a downvote, n represents the total number of received upvotes, m represents the total number of received downvotes, UpvoteWeight represents an associated weight of the corresponding upvote for each upvote received, and DownvoteWeight represents an associated weight of the corresponding downvote for each downvote received. The UpvoteValueMax and DownvoteValueMax are typically 1 , however this may be adjusted based on a number of variables including, but not limited to the time elapsed since the vote occurred, the grouping of attribute instances, and so on. The weights UpvoteWeight and DownvoteWeight may be associated with a user ranking of the user who has contributed the upvote or downvote. These may be influenced, as described above, by a user trust-worthiness score determined by Source Ranking Service 270. UpvoteDecayFunction(time) and DownVoteDecayFunction(time) represent the normalized time- dependent decay functions applied to the maximum vote value. For a quadratic decay function, it may appear as: DecayFunction(time)quadratic = ~{ timenow - timecontributed)2 + 1) where time contributed is the time of the vote contribution, and time now is the current time according to Validation Service 250 or Ranking Service 230.” (¶ 208) | For even further examples, see also ¶¶ 20-21, 29-31, 51-59, 135-137, 141-143, 148, 172-175, 222, 233, 239, 246];
a user interface, configured to present the object to the identified users in a discussion block for collecting objections to the object, and determining the object to be accepted or denied, according to the objections and the object volume reweighting mechanism [e.g. a discussion block user interface for presenting the object, collecting objections/votes to said object, and determining whether the objections result in the object being accepted or denied (¶¶ 100, 128-129, & 139-145)];
and a bulletin, configured to announce the object determined to be accepted [“{…} a computer-network system for collecting, validating and displaying information of a plurality of data items is disclosed, the system includes: a data storage device for collecting and storing, from a plurality of data sources in real-time, a plurality of data items and a plurality of attributes for each of the plurality of data items, each attribute having one or more instances, each instance having an Attribute Value; a display interface to display on a display device a portion of the plurality of attributes based on a query; and a server implemented by at least one processor, the server configured to: a) receive, from the display interface, one or more votes from one or more users for one or more attributes of the portion of the plurality of attributes; b) determine a rank or score of reliability for each of the one or more attributes based on the one or more votes received, the one or more instances, and the Attribute Values; and c) provide a highest ranked or scored attribute to the display interface for display.” (¶ 11)].


As shown above, McAllister shows an object volume reweighting mechanism. In lieu of simply pointing to the considerable breadth of the terms “majority” and “minority” as currently recited and/or the spectrum of possible mappings their respective broadest reasonable interpretations would cover, it is potentially conceded that McAllister does not appear to explicitly subdivide the identified users into “a majority group of users and a minority group of users” as narrowly/explicitly as apparently intended (and thus to balance the volumes of said majority and minority groups). In an analogous art, Dailey shows:
wherein the plurality of identified users include a majority group of users and a minority group of users [e.g. a majority group of users portion 2260 and a minority group of users portion 2270, respectively (Dailey: fig. 17; ¶¶ 169-179)]; {and}
an object volume reweighting mechanism for balancing the volumes of the majority group of users and the minority group of users, by a nested function of the user numbers of the majority group of users and the minority group of users [“[…] Author rating is the rating given to individual users, and is determined by comparing by all comparing all of their votes on the soundness of claims and identification of competing Point with the current weighted majority results. Broadly, when the voting user has voted with the weighted majority, that voting user's author rating increases. In contrast, when the voting user has voted against the weighted majority that voting user's author rating decreases. When implemented by administrators of an exemplary embodiment, implementation or deployment, the author rating is used to weight all of the votes and ratings of the voting users, with the exception of their votes on the acceptance of assumptions. The author rating allows voting users who, in aggregate, vote most often with the majority on matters of logic to be given a stronger voice on matters of logic than those who do not.” (Dailey: ¶ 95)
“As shown in FIG. 17, the majority votes portion 2260, includes a list of claims 2264 and these claim's associated ratings and scores, under the "+1 Scores (agreed with the majority): 50 of 50" title 2262. The "+1" of the title 2262 refers to the plus one bonus point earned by each of the votes in the category. The majority votes portion 2260 lists those claims 2262 that the user voted on when those claims state that the user voted for and are currently in that state. For example, if a given claim's soundness was in the "wrong" state when the user voted on it, and the user voted that this claim's soundness was illogical, the user agreed with the majority. Additionally, whether or not there have been any subsequent changes to the state of this claim's soundness, that majority judgment currently stands. Since the user had the benefit of the majority judgment when the user voted, there was little risk to the user in casting that vote. As such, that type of vote generates the second lowest bonus score, which in this embodiment, is plus one. The "50 of 50" in the title 2262 refers to a component of the analysis that limits the number of times a user can earn certain types of scores that affect the user's author rating. In the exemplary embodiment shown, the number of times a user can earn bonus points for voting with the majority is limited to 50 claims. This prevents large numbers of votes that merely side with the majority opinion to increase the user's author rating.
As shown in FIG. 17, the minority votes portion 2270 includes a list of claims and their associated ratings and scores, under the title "-1 Scores (disagreed with the majority): 24 of infinite" 2272. The "-1" of the title refers to the minus one score earned by each of the votes in the category. The minority votes portion 2260 lists claims where the user voted against the current state, regardless of the state of the claim at the time of the vote. For example, if the user voted that is was illogical, and the current state is "right" the user has disagreed with the majority. As such, that type of vote would generate the lowest score, minus one. The "24 of infinite" in the title 2272 refers to a component of the algorithm that limits the number of certain types of scores that can affect the user's author rating. In the exemplary embodiment shown, there is a no limit to the ability of "minority" votes to decrease the user's author rating.” (Dailey: ¶¶ 177-178) | For even further context/examples, see also Dailey: fig. 17; ¶¶ 59-60, 76, & 169-179.];

One of ordinary skill in the art, having the teachings of McAllister and Dailey before them prior to the effective filing date of the claimed invention, would have been motivated to incorporate Dailey’s “majority” and “minority” teachings into McAllister. The rationale for doing so would have been that McAllister already comprehensively taught reweighting mechanisms and a scenario wherein “[…] Higher ranked user's upvotes and/or downvotes can be given more weight than lower ranked users. This enables confirmed 'high quality' users to have a greater influence on the Attribute Trust Score 540 and thus which attributes are displayed. Vote weighting can also have the added benefit of preventing 'low quality' users from purposefully skewing results.” (McAllister: ¶ 141). Moreover, Dailey also confirms the benefits of incorporating its teachings into McAllister by “allowing the most logical or popular conclusions and underlying claims and assumptions to rise to the top. While complex, argument systems and methods for creating, using, reviewing, share and score detailed analyses of complex arguments according to this invention avoid common pitfalls by implementing a series of processes that divorce value judgment bias and that discourage, and ideally prevent, user sabotage. Systems and methods for creating, using, reviewing, share and score detailed analyses of complex arguments according to this invention allow divergent viewpoints to reach a consensus conclusion through identifying which individual parts of a disagreement the various opinions hinge on” (Dailey: ¶ 76). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McAllister and Dailey (hereinafter, the “McAllister-Dailey” combination) in order to obtain the invention as recited in claim 1.

As to dependent claim 2, McAllister-Dailey further shows:
wherein the identified users log in the public object rechecking system by respective account identification [“{…} users may register a user account to view his or her action metadata, points or ranking as stored in User Data Store 225. {…}” (McAllister: ¶ 166) | for further context into user account identifications, see also McAllister: ¶¶ 50, 124, 164-165, & 201.].

As to dependent claim 3, McAllister-Dailey further shows:
wherein the user interface is comprised in an application software, an electronic device, a webpage, a computer, or a multimedia tool [“{…} Crowd Sourcing Platform 290 may be implemented with methods such as, but not limited to, a Mobile Application or Mobile App 280, a website or Web Application 285 or combinations thereof, and so on. Mobile App 280 can be implemented on a wirelessly networked device (not shown). Mobile App 280 can conform to the device's hardware and operating system, and to push and pull content over a wireless network from the various services such as Ranking Service 230, Contribution Service 240, Validation Service 250, Report Service 255, Expiry Service 260, and Source Ranking Service 270. Mobile App 280 can be a software module, a hardware module, or a combination of hardware and software components. For example, it may be written in HTML5 codes, and optionally bundled using Apache™ Cordova to run on iOS™ or Android™ devices. The user interface or Ul can adapt to device screen size and resolution in order to provide superior user experience regardless of device type. Consumers or users may also access a website or Web Application 285 that can enable access to data via a web interface. In addition, API Service 215 may be enabled to provide validated realtime data to consumers or businesses not participating in Crowd Sourcing Platform 290.” (McAllister: ¶ 105)].

As to dependent claim 4, McAllister-Dailey further shows:
wherein the object is determined to be accepted or denied, according to that the identified users vote to accept or deny the object [“{…} Crowd Sourcing Platform 290 enables users to view and vote on the 'most correct' data pertaining to a particular data item 500 which are displayed or returned by the Platform 200. Users may vote for ("upvote") or against ("downvote") attributes 510 or data items 500, and these votes may be processed by Validation Service 250. This voting process allows the 'crowd' to determine which attributes 510 are valid or invalid. An upvote can indicate that a voting user feels that the displayed data is correct or most accurate, while a downvote indicates the user feels this attribute 510 is incorrect or inaccurate. A user may only be permitted to vote the same way on an attribute 510 once. However, an upvote followed by a downvote, or vice versa, is permitted. Besides upvotes and downvotes, other suitable voting systems or mechanisms may also be used, such as "liked"/"disliked", or "agreed'/'disagreed", and so on.” (McAllister: ¶ 128)], 
or 2 that at least one expert user of the identified users endorses or does not endorse the identified users' voting [e.g. that at least one expert/trusted/preferred user of the identified users endorses or does not endorse the identified users' voting (McAllister: ¶¶ 141, 159, & 275)].

As to dependent claim 5, McAllister-Dailey further shows:
wherein the object collector determines the object to be presented in the discussion block by including: determining a number of total objects to be presented in the discussion block; the identified users voting; calculating scores obtained by a function value based on a number of the identified users voting to accept or deny the object and/or 3 a count of the collected object voted by the identified users; and determining the object to be presented in the discussion block according to the scores [“According to the equation above, if the sum of the downvotes, taking into account the individual vote values and weights, overcomes the sum of the upvotes, then a negative Attribute Trust Score 540 may be assigned to the attribute instance 520. Similarly if the sum of the upvotes overcomes the sum of the downvotes, the attribute instance 520 may receive a positive Attribute Trust Score 540.
In an aspect of embodiments described herein, the data items, attribute instances 520 or groups of attribute instances 520 which fall below a threshold Total Vote Score or Attribute Trust Score may be removed or expired from the Data Item Data Store 220. In this way collected data which has been deemed sufficiently inaccurate by the crowd can be prevented from ever being displayed or ranked again even if their expiry time has not yet elapsed. In embodiments described herein, the threshold score may be a static value, or a dynamic value which depends on the vote history relating to a particular attribute category. In either case, the threshold may be adjusted by the system administrator at any time. In an aspect of embodiments described herein, this threshold can be applied to cases where only a single attribute instance or group of instances has been collected for a particular attribute category pertaining to a data item. Applying a threshold in this case would prevent attribute instances which have the highest Total Vote Score by default from being displayed if they fall below this threshold. In an aspect of embodiments described herein, the data items, attributes or groups of attributes may instead be removed based on a threshold Attribute Trust Score. In another aspect of embodiments described herein, the threshold for display may be defined as simply a total number of downvotes an attribute has received. For example, if the threshold is set at four downvotes, an attribute instance or group of instances has received four or greater downvotes may be removed by the Expiry Service 260 and not displayed to consumers.
In another aspect of embodiments described herein, attribute instances 520 or groups of attribute instances 520 which fall below a threshold Total Vote Score or Attribute Trust Score may be disabled for display, or disabled for ranking or scoring, in the Data Item Data Store 220. However, the expired or disabled attribute instances 520 or groups of instances 520 may be used to perform heuristic analysis or to inform historical data such as historical confident values. Attributes and attribute values (instances of attributes) may be removed from ranking or displaying features, but not from the data store. The system may still use past expired values to inform historical confidence values, and so on.” (McAllister: ¶¶ 143-145)].

As to dependent claim 6, McAllister-Dailey further shows:
wherein the user interface provides a question bank [“Embodiments described herein can enable the community to manage the dynamic nature of such information by validating, in real-time or substantially in real-time, the reliability of the gathered information. Consequently, users, who may not have access to this information first-hand, are able to access reliable information on the data item they wish to query. If information is unavailable, users can be queried to add this information at an incentive if they are in a position to do so. In this way information gaps can be filled and validated by the crowd in the same way as other data sources. If information is present, users can be asked to validate information by voting on its accuracy. In this manner, every user can add value to the crowd-sourcing system by contributing in one way or another.” (McAllister: ¶ 98) | For further context/examples of aspects that would reasonably read on the “question bank” limitation as currently recited, see also McAllister: ¶¶ 139-148.], which comprises a predetermined-truth bank [e.g. a bank/group of data validated as being accurate (McAllister: ¶ 116)], a predetermined-false bank [e.g. a bank/group of data validated as being inaccurate (McAllister: ¶ 74)], and a to-determine bank [e.g. a bank/group of data whose “true/false” status has not yet been determined/validated/voted on (McAllister: ¶¶ 136, 143-145, 153, 157, & 272)], for respectively storing questions with predetermined-true descriptions [e.g. queries/items/instances with “predetermined-true” descriptions/metadata/attributes (McAllister: ¶¶ 116 & 126)], questions with predetermined-false descriptions [e.g. queries/items/instances with “predetermined-false” descriptions/metadata/attributes (McAllister: ¶¶ 74, 126, & 132)], and questions with to-determine descriptions [e.g. queries/items/instances with “to-determine” descriptions/metadata/attributes (McAllister: ¶¶ 136, 143-145, 153, 157, & 272)].

As to dependent claim 7, McAllister-Dailey further shows:
wherein the user interface provides a test with the questions from the predetermined-truth bank, the predetermined-false bank, and the to-determine bank, to the identified users for answering the test to earn a credit in an in-system currency [“{…} users are encouraged to contribute by means of gaming mechanics. Users are incented to contribute or update data via Contribution Service 240 or validate data items or attributes via Validation Service 250 by attributing points to users who perform such actions. For example, users as contributors may earn status or points as they contribute accurate information as judged by votes from Crowd Sourcing Platform 290. Users are ranked based on these points, which are based in part on upvotes or downvotes a user receives in relation to his or her contributed content or data. Points may be received by users for a variety of events or acts. For example, points may be awarded for:
1. Contributing content or data (e.g. data items or attributes) regarding a data item.
2. Receiving votes (upvotes or downvotes) for contributed attributes
3. Having a contributed attribute appear in search results or on a map.
4. Views or other use of contributed attribute or data item.
5. Validating attributes.
Points may also be removed if an attribute which a user upvoted is later deemed to be incorrect.” (McAllister: ¶ 167) 
“{…} Since points are also given for validating data, and removed for validating inaccurate data, users who consistently validate correct data may also be more influential.” (McAllister: ¶ 175) 
“{…} users of Crowd Sourcing Platform 290 which validate reviews or comments may be rewarded by gamification mechanics with rewards {…}” (McAllister: ¶ 276) | for further context/examples, see also McAllister: ¶¶ 63, 133, 138, 148, 167-169, & 282-288.].

As to dependent claim 8, McAllister-Dailey further shows:
wherein the identified users spend a portion of the credit for providing the objection, or 4 voting to determine the object to be accepted or denied [See, for example, the paragraphs cited directly above, and how the identified users may spend (e.g. be charged/have removed) a portion of the credit for providing the objection, or voting to determine the object to be accepted or denied (e.g. McAllister: ¶¶ 138, 167, 175, & 288)].

As to dependent claim 9, McAllister-Dailey further shows:
wherein the public object rechecking system collects the questions with the to-determine descriptions, by extracting logical descriptions from the objects, a plurality of supports, or 5 the objections [“{…} each of the one or more attributes is associated with metadata comprising a data source, a location of collection and a time of collection, and the server is configured to determine the rank or score of reliability for each of the one or more attributes based on one or more of the data source, the location of collection and the time of collection.” (McAllister: ¶ 32)
“{…} the server is configured to determine a rank or score of reliability for each of the plurality of data items based on the rank or score of reliability for each of the plurality of attributes for the respective data item.” (McAllister: ¶ 38)
“The Server Module 210 may implement processes which can be used to determine which data items 500 or attributes 510 pertaining to a data item are the most accurate at that time. The processes validate and rank the plurality of attribute instances 520 and data items 500 against the plurality of other data items and attribute instances and return only the most accurate up-to-date results for a consumer query. Processes implemented by Server Module 210 may comprise several components which make up implementations or partial implementations of the Validation Service 250, Expiry Service 260, Source Ranking System 270 and Ranking Service 230. Variables to these server processes can include, but are not limited to, user or data source metadata (such as location, local time, etc.), attribute or data item upvotes and downvotes, time-elapsed since an action or event, any pertinent data or attribute interrelationships and data relationships to data source or data item metadata, and so on. Variables can be weighed by a variety of factors such as data source or user ranking, proximity to a location, time-elapsed since an upvote or downvote and so on.” (McAllister: ¶ 138)], 
wherein the logical descriptions are included in the test for collecting corresponding answers from the identified users, and when the [true or false of the] logical descriptions are determined according to the collected answers, the logical descriptions are classified into the predetermined-truth bank or the predetermined-false bank [“Embodiments described herein can enable the community to manage the dynamic nature of such information by validating, in real-time or substantially in real-time, the reliability of the gathered information. Consequently, users, who may not have access to this information first-hand, are able to access reliable information on the data item they wish to query. If information is unavailable, users can be queried to add this information at an incentive if they are in a position to do so. In this way information gaps can be filled and validated by the crowd in the same way as other data sources. If information is present, users can be asked to validate information by voting on its accuracy. In this manner, every user can add value to the crowd-sourcing system by contributing in one way or another.” (McAllister: ¶ 98)
“According to the equation above, if the sum of the downvotes, taking into account the individual vote values and weights, overcomes the sum of the upvotes, then a negative Attribute Trust Score 540 may be assigned to the attribute instance 520. Similarly if the sum of the upvotes overcomes the sum of the downvotes, the attribute instance 520 may receive a positive Attribute Trust Score 540.
In an aspect of embodiments described herein, the data items, attribute instances 520 or groups of attribute instances 520 which fall below a threshold Total Vote Score or Attribute Trust Score may be removed or expired from the Data Item Data Store 220. In this way collected data which has been deemed sufficiently inaccurate by the crowd can be prevented from ever being displayed or ranked again even if their expiry time has not yet elapsed. In embodiments described herein, the threshold score may be a static value, or a dynamic value which depends on the vote history relating to a particular attribute category. In either case, the threshold may be adjusted by the system administrator at any time. In an aspect of embodiments described herein, this threshold can be applied to cases where only a single attribute instance or group of instances has been collected for a particular attribute category pertaining to a data item. Applying a threshold in this case would prevent attribute instances which have the highest Total Vote Score by default from being displayed if they fall below this threshold. In an aspect of embodiments described herein, the data items, attributes or groups of attributes may instead be removed based on a threshold Attribute Trust Score. In another aspect of embodiments described herein, the threshold for display may be defined as simply a total number of downvotes an attribute has received. For example, if the threshold is set at four downvotes, an attribute instance or group of instances has received four or greater downvotes may be removed by the Expiry Service 260 and not displayed to consumers.
In another aspect of embodiments described herein, attribute instances 520 or groups of attribute instances 520 which fall below a threshold Total Vote Score or Attribute Trust Score may be disabled for display, or disabled for ranking or scoring, in the Data Item Data Store 220. However, the expired or disabled attribute instances 520 or groups of instances 520 may be used to perform heuristic analysis or to inform historical data such as historical confident values. Attributes and attribute values (instances of attributes) may be removed from ranking or displaying features, but not from the data store. The system may still use past expired values to inform historical confidence values, and so on.” (McAllister: ¶¶ 143-145)].

As to dependent claim 10, McAllister-Dailey further shows:
a duration period, which starts from the user interface presenting the object, until the object determined to be accepted or denied [McAllister is replete with examples describing a duration period, which starts from the user interface presenting the object, until the object determined to be accepted or denied. See, for example:
“{ …} certain attributes may be set to be valid for a specific duration depending on context. Once an instance 520 of an attribute has been entered by a contributor and set as the attribute value, an expiry threshold in the form of a default timer can begin keeping time, taking into consideration the context of the attribute. If upvotes continue to be contributed by trusted users right up to the end of the default timer, it can be safely assumed that the default expiry threshold for that context was not long enough and it can be extended. Conversely, if downvotes occur before the default expiry threshold is reached for that context, the expiry threshold is deemed too long and can be shortened for that context. This is demonstrated in FIG. 2, where it is seen that the expiry of an attribute may be adjusted per context (in this case country) by the rate of downvotes supplied by trusted users.” (McAllister: ¶ 152). 
For even further context/examples, see also McAllister: ¶¶ 27-32, 46-48, 101-104, 117-119, 130, 137, 149-154, & 174. Note also how the “duration period” as currently recited merely describes the natural passage of time, and is not itself further narrowed by system functionality as currently recited.].

As to independent claim 11, McAllister shows a public object rechecking system [¶ 11], comprising:
a user identification unit, identifying and approving a plurality of identified users for entering the system [e.g. a unit (like unit 225) for identifying a plurality of users for entering the system (¶¶ 50, 124, 164-166, & 201)] {…}; 
an object collector, located on a server for collecting at least one object [e.g. an object collector located on a server for collecting at least one object/item/attribute/instance (¶¶ 11, 105, & 111)]; 
an object volume reweighting mechanism for balancing the volumes of the majority group of users and the minority group of users; a discussion block, for collecting objections, a first support and a second support to the object, wherein the second support is collected after falsely agreeing the objections to the object, wherein the objections and the second support form an objection tracking route [“[…] each vote is either an up vote or a down vote, each vote is associated with a weight, and the server is configured to compute the individual Attribute Trust Score by a difference of a sum of each up vote weighted by its associated weight and a sum of each down vote weighted by its associated weight.” (¶ 59)
“[…] Higher ranked user's upvotes and/or downvotes can be given more weight than lower ranked users. This enables confirmed 'high quality' users to have a greater influence on the Attribute Trust Score 540 and thus which attributes are displayed. Vote weighting can also have the added benefit of preventing 'low quality' users from purposefully skewing results.” (¶ 141)
“Employing both the vote decay and Attribute Trust Score threshold allows us to employ these dynamic expiries by making a simple modification to the Attribute Trust Score equation defined in Equation 1. The Attribute Trust Score may then be calculated {…} where Upvote ValueMax represents the maximum value of a particular upvote (typically 1 ), DownvoteValueMax represents the maximum value of a downvote, n represents the total number of received upvotes, m represents the total number of received downvotes, UpvoteWeight represents an associated weight of the corresponding upvote for each upvote received, and DownvoteWeight represents an associated weight of the corresponding downvote for each downvote received. The UpvoteValueMax and DownvoteValueMax are typically 1 , however this may be adjusted based on a number of variables including, but not limited to the time elapsed since the vote occurred, the grouping of attribute instances, and so on. The weights UpvoteWeight and DownvoteWeight may be associated with a user ranking of the user who has contributed the upvote or downvote. These may be influenced, as described above, by a user trust-worthiness score determined by Source Ranking Service 270. UpvoteDecayFunction(time) and DownVoteDecayFunction(time) represent the normalized time- dependent decay functions applied to the maximum vote value. For a quadratic decay function, it may appear as: DecayFunction(time)quadratic = ~{ timenow - timecontributed)2 + 1) where time contributed is the time of the vote contribution, and time now is the current time according to Validation Service 250 or Ranking Service 230.” (¶ 208) | For even further examples, see also ¶¶ 20-21, 29-31, 51-59, 135-137, 141-143, 148, 172-175, 222, 233, 239, 246]; 
a determining unit for determining the object to be accepted or denied based on the objections, the first support, the second support, and the object volume reweighting mechanism; and a user interface, configured to present the objection tracking route and the object to be accepted or denied to the identified users [“{…} a computer-network system for collecting, validating and displaying information of a plurality of data items is disclosed, the system includes: a data storage device for collecting and storing, from a plurality of data sources in real-time, a plurality of data items and a plurality of attributes for each of the plurality of data items, each attribute having one or more instances, each instance having an Attribute Value; a display interface to display on a display device a portion of the plurality of attributes based on a query; and a server implemented by at least one processor, the server configured to: a) receive, from the display interface, one or more votes from one or more users for one or more attributes of the portion of the plurality of attributes; b) determine a rank or score of reliability for each of the one or more attributes based on the one or more votes received, the one or more instances, and the Attribute Values; and c) provide a highest ranked or scored attribute to the display interface for display.” (¶ 11) 
For further context/examples, see e.g. a discussion block user interface for presenting the object, collecting objections/votes to said object, and determining whether the objections result in the object being accepted or denied (¶¶ 100, 128-129, & 139-145)].

As shown above, McAllister shows an object volume reweighting mechanism. In lieu of simply pointing to the considerable breadth of the terms “majority” and “minority” as currently recited and/or the spectrum of possible mappings their respective broadest reasonable interpretations would cover, it is potentially conceded that McAllister does not appear to explicitly subdivide the identified users into “a majority group of users and a minority group of users” as narrowly/explicitly as apparently intended (and thus to balance the volumes of said majority and minority groups). In an analogous art, Dailey shows:
wherein the plurality of identified users include a majority group of users and a minority group of users [e.g. a majority group of users portion 2260 and a minority group of users portion 2270, respectively (Dailey: fig. 17; ¶¶ 169-179)]; {and}
an object volume reweighting mechanism for balancing the volumes of the majority group of users and the minority group of users [“[…] Author rating is the rating given to individual users, and is determined by comparing by all comparing all of their votes on the soundness of claims and identification of competing Point with the current weighted majority results. Broadly, when the voting user has voted with the weighted majority, that voting user's author rating increases. In contrast, when the voting user has voted against the weighted majority that voting user's author rating decreases. When implemented by administrators of an exemplary embodiment, implementation or deployment, the author rating is used to weight all of the votes and ratings of the voting users, with the exception of their votes on the acceptance of assumptions. The author rating allows voting users who, in aggregate, vote most often with the majority on matters of logic to be given a stronger voice on matters of logic than those who do not.” (Dailey: ¶ 95)
“As shown in FIG. 17, the majority votes portion 2260, includes a list of claims 2264 and these claim's associated ratings and scores, under the "+1 Scores (agreed with the majority): 50 of 50" title 2262. The "+1" of the title 2262 refers to the plus one bonus point earned by each of the votes in the category. The majority votes portion 2260 lists those claims 2262 that the user voted on when those claims state that the user voted for and are currently in that state. For example, if a given claim's soundness was in the "wrong" state when the user voted on it, and the user voted that this claim's soundness was illogical, the user agreed with the majority. Additionally, whether or not there have been any subsequent changes to the state of this claim's soundness, that majority judgment currently stands. Since the user had the benefit of the majority judgment when the user voted, there was little risk to the user in casting that vote. As such, that type of vote generates the second lowest bonus score, which in this embodiment, is plus one. The "50 of 50" in the title 2262 refers to a component of the analysis that limits the number of times a user can earn certain types of scores that affect the user's author rating. In the exemplary embodiment shown, the number of times a user can earn bonus points for voting with the majority is limited to 50 claims. This prevents large numbers of votes that merely side with the majority opinion to increase the user's author rating.
As shown in FIG. 17, the minority votes portion 2270 includes a list of claims and their associated ratings and scores, under the title "-1 Scores (disagreed with the majority): 24 of infinite" 2272. The "-1" of the title refers to the minus one score earned by each of the votes in the category. The minority votes portion 2260 lists claims where the user voted against the current state, regardless of the state of the claim at the time of the vote. For example, if the user voted that is was illogical, and the current state is "right" the user has disagreed with the majority. As such, that type of vote would generate the lowest score, minus one. The "24 of infinite" in the title 2272 refers to a component of the algorithm that limits the number of certain types of scores that can affect the user's author rating. In the exemplary embodiment shown, there is a no limit to the ability of "minority" votes to decrease the user's author rating.” (Dailey: ¶¶ 177-178) | For even further context/examples, see also Dailey: fig. 17; ¶¶ 59-60, 76, & 169-179.];

One of ordinary skill in the art, having the teachings of McAllister and Dailey before them prior to the effective filing date of the claimed invention, would have been motivated to incorporate Dailey’s “majority” and “minority” teachings into McAllister. The rationale for doing so would have been that McAllister already comprehensively taught reweighting mechanisms and a scenario wherein “[…] Higher ranked user's upvotes and/or downvotes can be given more weight than lower ranked users. This enables confirmed 'high quality' users to have a greater influence on the Attribute Trust Score 540 and thus which attributes are displayed. Vote weighting can also have the added benefit of preventing 'low quality' users from purposefully skewing results.” (McAllister: ¶ 141). Moreover, Dailey also confirms the benefits of incorporating its teachings into McAllister by “allowing the most logical or popular conclusions and underlying claims and assumptions to rise to the top. While complex, argument systems and methods for creating, using, reviewing, share and score detailed analyses of complex arguments according to this invention avoid common pitfalls by implementing a series of processes that divorce value judgment bias and that discourage, and ideally prevent, user sabotage. Systems and methods for creating, using, reviewing, share and score detailed analyses of complex arguments according to this invention allow divergent viewpoints to reach a consensus conclusion through identifying which individual parts of a disagreement the various opinions hinge on” (Dailey: ¶ 76). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McAllister and Dailey in order to obtain the invention as recited in claim 11.

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues:
“The user identification unit, the object collector, and the bulletin are limitations in the claims of the present invention, and these limitations are art-recognized features to perform the claimed function. For example, the user identification unit can be known features, like the log-in interfaces in Facebook, IG, Line, or WeChat. According to MPEP 2181 "the prior art provides evidence that the term is an art-recognized structure to perform the claimed function", the limitations of the user identification unit, the object collector, and the bulletin in the claim 1, are believed to overcome the rejection under 35 U.S.C. 112(f).” 6

The Office respectfully disagrees. The Office acknowledges Applicant’s admissions as prior art (see MPEP § 2129), however the fact remains that the instant application’s specification still needs to disclose a corresponding structure, material, or acts for performing each claimed function and to clearly link the structure, material, or acts to each function. In other words, the disclosure is devoid of any structure that performs the functions of each invoking limitation in question, the structure described in the specification does not perform the entire function of each invoking limitation, and/or no association between the structure and the respective functions can be found in the specification. It also bears noting that the Office did not present a “rejection under 35 U.S.C. 112(f)” as Applicant alleges. Instead, the Office invoked a 35 U.S.C. 112(f) interpretation for the limitations outlined above, and rejected the claims under 35 U.S.C. 112(b) due to the aforementioned lack of corresponding structure issues.

“The Examiner also comments "Claim 9 is also indefinite because its metes and bounds are unclear. For example, claim 9 first establishes the limitations "logical descriptions," "a plurality of supports," and "the objections" to be alternative limitations". In response, the applicant respectfully points out that the limitations "logical descriptions" "a plurality of supports," and "the objections" are not alternative limitations. However, "the objects", "the supports", and "the objections" are alternative limitations, wherein "the logical descriptions" are from these alternative limitations of the objects, the supports, or the objections. That is, the limitation of the logical descriptions does not exclude the alternation of the supports, and the objections.” 7

The Office respectfully disagrees with their assessments and invites Applicant to reconsider MPEP §§ 2117 and 2173.05(h). Claim 9 first establishes the limitations “logical descriptions,” “a plurality of supports,” and “the objections” to be alternative limitations because the claim recites “extracting logical descriptions from the objects, a plurality of supports, or the objections.” However, the claims later further expand on the “logical descriptions” alternative as if the “logical descriptions” limitation were a permanent requirement/staple of the claim (instead of just one of the three possible/interchangeable alternatives indicated above). Therefore, Applicant’s intentions for the actual metes and bounds of the claim (and the claim itself) are unclear/indefinite not because they exclude the possibility of the “plurality of supports” and “the objections” limitations also being found in the prior art, but instead because it improperly (and apparently, inadvertently) relies on the premise that the “logical descriptions” must be the chosen alternative (instead of being one of three alternative choices). See MPEP § 2173.05(m). 

Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.


Conclusion
Applicant’s amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.

Inventor
Document ID
Relevance
RICHARDSON; Ric B.
US 20150039404 A1
“an object volume reweighting mechanism for balancing the volumes of the majority group of users and the minority group of users, by a nested function of the user numbers of the majority group of users and the minority group of users”
Torrenegra; Alex Henriquez et al.
US 20190325532 A1
“an object volume reweighting mechanism for balancing the volumes of the majority group of users and the minority group of users, by a nested function of the user numbers of the majority group of users and the minority group of users”
Williams, David B.  et al.
US 20030060910 A1
“an object volume reweighting mechanism for balancing the volumes of the majority group of users and the minority group of users, by a nested function of the user numbers of the majority group of users and the minority group of users”
Milley; Donald E. et al.
US 20150058238 A1
“an object volume reweighting mechanism for balancing the volumes of the majority group of users and the minority group of users, by a nested function of the user numbers of the majority group of users and the minority group of users”
Dworkin; Ross E. et al.
US 20120304075 A1
“an object volume reweighting mechanism for balancing the volumes of the majority group of users and the minority group of users, by a nested function of the user numbers of the majority group of users and the minority group of users”
Yu; Jonathan et al.
US 20190220904 A1
“an object volume reweighting mechanism for balancing the volumes of the majority group of users and the minority group of users, by a nested function of the user numbers of the majority group of users and the minority group of users”
Scronce; Evan et al.
US 20180039621 A1
“an object volume reweighting mechanism for balancing the volumes of the majority group of users and the minority group of users, by a nested function of the user numbers of the majority group of users and the minority group of users”
Wong; Stanley
US 20130204871 A1
“an object volume reweighting mechanism for balancing the volumes of the majority group of users and the minority group of users, by a nested function of the user numbers of the majority group of users and the minority group of users”
Lawrence; Richard D. et al.
US 20130041860 A1
“an object volume reweighting mechanism for balancing the volumes of the majority group of users and the minority group of users, by a nested function of the user numbers of the majority group of users and the minority group of users”
Gordon, III; Thomas Marshall et al.
US 20190340689 A1
“an object volume reweighting mechanism for balancing the volumes of the majority group of users and the minority group of users, by a nested function of the user numbers of the majority group of users and the minority group of users”
MESSERGES; THOMAS S et al.
US 20200134760 A1
“an object volume reweighting mechanism for balancing the volumes of the majority group of users and the minority group of users, by a nested function of the user numbers of the majority group of users and the minority group of users”
Joi; Richard Johnson et al.
US 20180225602 A1
“an object volume reweighting mechanism for balancing the volumes of the majority group of users and the minority group of users, by a nested function of the user numbers of the majority group of users and the minority group of users”
LUNDIN; Filip et al.
US 20210209885 A1
“an object volume reweighting mechanism for balancing the volumes of the majority group of users and the minority group of users, by a nested function of the user numbers of the majority group of users and the minority group of users”
Cruz Mota; Javier et al.
US 20150326609 A1
“an object volume reweighting mechanism for balancing the volumes of the majority group of users and the minority group of users, by a nested function of the user numbers of the majority group of users and the minority group of users”
MURRAY; Conor et al.
US 20220005304 A1
“an object volume reweighting mechanism for balancing the volumes of the majority group of users and the minority group of users, by a nested function of the user numbers of the majority group of users and the minority group of users”
Gordon, III; Thomas Marshall et al.
US 20190251629 A1
“an object volume reweighting mechanism for balancing the volumes of the majority group of users and the minority group of users, by a nested function of the user numbers of the majority group of users and the minority group of users”
Urken, Arnold B.
US 20050067493 A1
“an object volume reweighting mechanism for balancing the volumes of the majority group of users and the minority group of users, by a nested function of the user numbers of the majority group of users and the minority group of users”
HASAN; SYED KAMRAN
US 20180285840 A1
“an object volume reweighting mechanism for balancing the volumes of the majority group of users and the minority group of users, by a nested function of the user numbers of the majority group of users and the minority group of users”
Auerbach; Michael H.
US 20170359224 A1
“an object volume reweighting mechanism for balancing the volumes of the majority group of users and the minority group of users, by a nested function of the user numbers of the majority group of users and the minority group of users”
Gordon, III; Thomas Marshall et al.
US 11164254 B1
“an object volume reweighting mechanism for balancing the volumes of the majority group of users and the minority group of users, by a nested function of the user numbers of the majority group of users and the minority group of users”
Gordon, III; Thomas Marshall et al.
US 11315185 B1
“an object volume reweighting mechanism for balancing the volumes of the majority group of users and the minority group of users, by a nested function of the user numbers of the majority group of users and the minority group of users”


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVARO R. CALDERON IV
Examiner
Art Unit 2173


/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §§ 2117 and 2173.05(h).
        2 See MPEP §§ 2117 and 2173.05(h) for further context/explanations into how the use of the word “or” here renders the two phrases preceded by the word “that” to be interchangeable for purposes of meeting the requirements of the claim.
        3 Another instance wherein the use of the word “or” broadens the scope so that only one of the alternatives is required for purposes of prior art analysis. See MPEP §§ 2117 and 2173.05(h). 
        4 Another instance wherein the use of the word “or” broadens the scope so that only one of the alternatives is required for purposes of prior art analysis. See MPEP §§ 2117 and 2173.05(h). 
        5 Another instance wherein the use of the word “or” broadens the scope so that only one of the alternatives is required for purposes of prior art analysis. See MPEP §§ 2117 and 2173.05(h). 
        6 Applicant’s Remarks: page 12
        7 Applicant’s Remarks: page 13